Action to recover damages for personal injuries received by plaintiff Lottie Kallin by reason of a falling ceiling in the apartment occupied by plaintiffs in a tenement house owned by defendant, and for loss of services to the husband. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff Lottie Kallin stipulates to reduce the judgment as entered in her favor to the sum of $3,167.50; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present ■—Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.